In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-909V
                                     Filed: November 5, 2015
                                          UNPUBLISHED

****************************
DENNIS CARLSON,                        *
                                       *
                   Petitioner,         *       Ruling on Entitlement; Concession;
                                       *       Influenza (Flu) Vaccine; Right Shoulder
                                       *       Injury; Shoulder Injury Related to
SECRETARY OF HEALTH                    *       Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                    *       Special Processing Unit (SPU).
                                       *
                   Respondent.         *
                                       *
****************************
Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On August 20, 2015, Dennis Carlson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act”]. Petitioner alleged that he developed a
shoulder injury related to vaccine administration (“SIRVA”) in his right arm as a result of
receiving an influenza (“flu”) vaccine on November 3, 2014. Petition at 1. This case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On November 4, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1, 4. Specifically, respondent states that she “concedes that entitlement
to compensation is appropriate under the terms of the Vaccine Act…” Id. at 4.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                       1
Respondent further states that the records show that petitioner suffered the sequela of
his injury for more than six months. Id.

     In view of respondent’s concession and the evidence presented, the
undersigned finds that petitioner is entitled to compensation.



                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




                                           2